Order, Supreme Court, Bronx County (Jack Turret, J.), entered on October 27, 1989, which granted defendants’ motion for an order changing venue from Bronx County to Suffolk County, and which denied plaintiff’s motion for an order retaining Bronx County as venue, unanimously affirmed, with costs.
The motion for a change of venue was properly granted on the ground that the originally designated venue in Bronx County is improper inasmuch as neither party resides there. (CPLR 510 [1].)
While plaintiff seeks to retain venue in Bronx County on the basis of her own convenience and the convenience of a member of her immediate family as a liability witness, neither the convenience of parties nor that of members of their families may be considered. (Ithaca Peripherals v Sequoia Pac. Sys. Corps., 141 AD2d 909, 910.) Similarly, venue in Bronx County cannot be based upon the convenience of treating physicians, since plaintiff did not show that those physicians reside in Bronx County, and since she did not set forth their expected testimony (Moye v H.L. Green, Inc., 149 AD2d 242). Concur—Kupferman, J. P., Sullivan, Carro, Milonas and Smith, JJ.